Citation Nr: 0526950	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  01-03 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether clear and unmistakable error was committed in a 
rating decision issued on June 2, 1994 that denied 
entitlement to service connection for post-traumatic stress 
disorder.

2.  Entitlement to an effective date earlier than December 
18, 1998 for the award of entitlement to service connection 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from March 1966 to March 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  In this decision, the RO determined that clear 
and unmistakable error (CUE) had not been committed in a 
decision issued on June 2, 1994 that denied service 
connection for post-traumatic stress disorder (PTSD).  The RO 
also denied an effective date earlier than December 18, 1998 
for the grant of service connection for PTSD. 


FINDINGS OF FACT

1.  The rating decision issued on June 2, 1994 denied 
entitlement to service connection for PTSD.  This decision 
appropriately applied the existing legal criteria to the 
correct facts of record.  This decision is now final.

2.  VA received the veteran's claim to reopen the issue of 
entitlement to service connection for PTSD on December 18, 
1998.  


CONCLUSIONS OF LAW

1.  Clear and unmistakable error was not committed in the 
denial of entitlement to service connection for PTSD in the 
rating decision issued on June 2, 1994.  38 C.F.R. § 3.105(a) 
(2004).

2.  An effective date earlier than December 18, 1998 for the 
award of service connection for PTSD is not authorized.  
38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.400(r) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.  In Livesay v. Principi, 15 Vet. 
App. 165, 179 (2001), however, the U. S. Court of Appeals for 
Veterans Claims (Court) held that the VCAA does not apply to 
CUE cases.  Regardless, the veteran was fully informed of the 
requirements for a claim of CUE in the Statement of the Case 
(SOC) issued in February 2001 and the Supplemental Statement 
of the Case (SSOC) issued in March 2003.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of a letter to the appellant 
issued in August 2003.  By means of this letter, the 
appellant was told of the requirements to establish 
entitlement to an earlier effective date.  He was advised of 
his and VA's respective duties and asked to submit 
information and/or evidence pertaining to the claim to the 
RO.  A Statement of the Case (SOC) issued in February 2001 
and Supplemental Statement of the Case (SSOC) issued in March 
2003 informed him of the applicable law and regulations, the 
evidence reviewed in connection with his claim by VA, and the 
reasons and bases for VA's decision.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the 
unfavorable AOJ decision that is the basis of this appeal was 
already decided and appealed prior to VCAA enactment.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

The Court held in Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), that all sections of VA's notice letter should be 
construed in connection with each other to determine whether 
the document, read as a whole, addresses all aspects of the 
requisite notice under the provisions of the VCAA and the 
notice letter must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA.  (The appendix to the 
Mayfield decision contains a VA notification letter, affirmed 
by the Court, similar in format to the notification letter 
issued to the appellant in August 2003.)  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
veteran was requested to identify and/or submit evidence that 
was pertinent to the current claim.  VA has obtained his 
service, VA, and private treatment records.  He has not 
identified any other evidence that would be pertinent in 
establishing an earlier effective date.  Thus, further 
development of the medical records is not warranted. 

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As the current 
appeal will be decided based on the veteran's contemporaneous 
evidence, there is no medical issue in controversy that would 
require a medical examination or opinion. 

The veteran in his substantive appeal (VA Form 9) received in 
April 2001 was informed of his right to a hearing before VA.  
He declined this offer.  Based on the above analysis, the 
Board concludes that all pertinent evidence reasonably 
obtainable regarding the issue decided below has been 
obtained and incorporated into the claims file.  

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all evidence obtainable by VA has been associated 
with the claims file, the Board finds that the duty to assist 
has been fulfilled and any error in the duty to notify would 
in no way change the outcome of the below decision.  The 
notification provided to the appellant in the letter, SOC, 
and SSOC discussed above provided sufficient information for 
a reasonable person to understand what information and 
evidence was needed to substantiate the claim on appeal.  In 
this regard, while perfection is an aspiration, the failure 
to achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Factual Background

The veteran's service records indicated that he served as an 
officer in the U.S. Army and was stationed in Vietnam from 
March 1968 to March 1969.  His duties included being a 
Platoon Leader with the 1st Infantry Division and Company 
Executive Officer and "S-1" with the 9th Infantry Division.  
A review of the service medical records indicates that he did 
not complain of, or receive treatment or diagnosis for, a 
psychiatric disability during active service.  He was 
afforded a separation examination in March 1969.  He denied 
any medical history of trouble sleeping, nightmares, 
depression, excessive worry, loss of memory, and nervous 
trouble.  On examination, his psychiatric evaluation was 
normal.  

In October 1993, the veteran submitted his original claim for 
VA compensation benefits.  He claimed entitlement to service 
connection for PTSD.  In December 1993, the RO received the 
veteran's VA medical records dated from September to October 
1993.  He was admitted to a VA Medical Center (VAMC) with 
complaints of confusion.  His medical history included a left 
hemisphere stroke four years before.  The veteran claimed 
that he had started to feel better four months prior to his 
hospitalization.  Prior to this, he had felt depressed and 
had been drinking.  He quit drinking and smoking in June/July 
1993.  Afterwards, he reported having hallucinations, 
episodes of extreme confusion, impulsive behavior, and lack 
of judgment.  During hospitalization, the veteran appeared to 
be having flashbacks to his military service.  He was 
aggressive toward family members and showed some short-term 
memory loss.  A computerized tomography scan of the brain 
revealed a focal area of scarring in the left parietal region 
of considerable size.  The reviewer noted that it was 
difficult to diagnose what was causing the veteran's acute 
behavior.  The veteran was given a consult with the local Vet 
Center, which felt he had some PTSD symptoms, but mainly had 
organic brain disorder.  The veteran's medication was changed 
and a noticeable improvement occurred in his symptoms.  The 
discharge diagnoses were organic affective disorder, history 
of alcohol abuse, and status post left hemisphere stroke.

In February and April 1994, lay statements were received from 
the veteran and his spouse that described his stressful 
experiences from Vietnam and his current symptoms.  No dates, 
places, or units involved were given regarding the veteran's 
Vietnam stressors. 

A rating decision dated in late May 1994 denied the veteran's 
claim for entitlement to service connection for PTSD.  The RO 
determined that the evidence did not show a "confirmed" 
diagnosis of PTSD.

On December 18, 1998, the veteran requested that his claim 
for service connection for PTSD be reopened.  He submitted a 
more detailed statement regarding his Vietnam stressors and a 
copy of an award of an Army Commendation Medal.  He also 
submitted private hospital records dated in August 1993.  
These records noted that the veteran had been hospitalized 
for confusion, memory loss, and creating a public 
disturbance.  His medical history included a cerebral 
infarction in 1989.  The veteran reported that he had slow 
but steady improvement since that time.  However, his spouse 
reported that he had memory loss, bizarre behavior, and would 
lose his orientation.  A brain computerized tomography (CT) 
scan noted residuals of the veteran's prior stroke.  The 
diagnoses were temporal lobe dysfunction (most likely 
secondary to transient ischemic attack secondary to activity, 
but possibility of a temporal lobe epileptiform disorder 
"certainly cannot be excluded"), history of a prior left 
hemispheric infarct, and elevated pro time secondary to 
Coumadin.

In June 1999, the veteran submitted a private psychological 
report prepared by a Dr. S.B. in May 1998.  The diagnoses 
were PTSD, mental disorder not otherwise specified (NOS) due 
to a general medical condition, and a reported stroke in 
1989.  Dr. S.B. commented that it would be difficult to 
evaluate at that time how much the veteran's problems were 
related to brain damage associated with the stroke and the 
PTSD which had probably effected his current mental 
functioning.  

Later in June 1999, a letter from Dr. S.B. prepared that same 
month was submitted.  He noted that after a review of the 
veteran's medical records, it was his opinion that the 
veteran suffered with severe PTSD.  Also submitted in June 
1999 were multiple lay statements from family and friends 
discussing the veteran's psychiatric symptomatology.

The veteran was afforded a VA psychiatric examination in 
September 1999 that reported diagnoses of PTSD, depressive 
disorder (NOS) secondary to PTSD, and status post 
cerebrovascular accident (CVA).  

VA treatment records were received in February 2000.  These 
records were dated from 1999 to 2000 and reported the 
treatment of the veteran's physical complaints.  

In July 2000, the veteran submitted VA treatment records from 
September 1993 that included two psychiatric consultations.  
The examiner of mid-September 1993 indicated that the veteran 
had suffered a CVA approximately three years before and had 
recently been hospitalized after trying to choke his 18-year-
old son.  The veteran reported the difficulties he had with 
his own father, his service in Vietnam, and his current 
symptoms.  The diagnoses were "provisional" organic brain 
syndrome, and to rule out intermittent explosive disorder, 
associative disorder, and affective disorder.  The 
examination of late September 1993 noted the veteran's 
reported stressors from Vietnam and that he had suffered a 
stroke in 1989.  The diagnoses were ETOH (alcohol abuse) and 
"Sub-diagnostic PTSD."  The examiner commented that due to 
the veteran's organic brain syndrome, it was difficult to 
assess the accurateness of the described events and the 
feelings, both those expressed and denied.  It was noted that 
the veteran denied symptoms of flashbacks, intrusive 
thoughts, nightmares, isolation/withdrawal, anger, or 
problems with intimacy in his marriage.  In the margins of 
the latter report, the veteran's spouse wrote in comments 
disagreeing with the examiners findings regarding the 
veteran's wartime service and his reported symptomatology, 
specifically noting that the veteran had re-experienced the 
events of military service (i.e. flashbacks, intrusive 
thoughts, etc.).

In November 2000, the veteran submitted a private medical 
record dated in August 1993 and a VA psychiatrist outpatient 
record apparently dated in August 1993.  The private examiner 
noted the recent increase in the veteran's psychiatric 
symptoms.  The assessment was neurological deficit of unknown 
etiology.  The VA record also noted the increase in 
symptomatology.  The assessment was organic mood disorder, to 
rule out atypical depression.  

In April 2001, the veteran submitted private rehabilitation 
treatment records dated in December 1989 and January 1990.  
These records noted that the veteran suffered a severe CVA in 
early December 1989 and thereafter made significant 
improvement with rehabilitation.

VA treatment records from 2002 and 2003 noted treatment of 
the veteran's physical complaints and residuals of his 
stroke.  

The appellant contends that VA medical records existed at the 
time of the June 1994 decision that corroborated in-service 
stressors, and more importantly, had provided a diagnosis of 
PTSD.  It is argued that the RO committed CUE by not granting 
service connection based on this evidence.  In the 
alternative, it is argued that this evidence warrants a grant 
of service connection for PTSD back to the veteran's original 
claim submitted in October 1993.  




CUE

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior rating decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicatory decision, which 
constitutes a reversal of a prior decision on the grounds of 
CUE, has the same effect as if the corrected decision had 
been made on the date of the reversed decision.  38 C.F.R. § 
3.105(a).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudication had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad-
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993). In addition, failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied, " (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).

On July 21, 1992, the Court issued its decision in Bell v. 
Derwinski, 2 Vet. App. 611 (1992) stating that certain VA 
evidence is constructively before adjudicators.  Where 
documents are in VA control and could reasonably be expected 
to be a part of the record, such documents are, in the 
contemplation of law, before VA and should be included in the 
record.  Id. at 613.  Thus, as to all VA adjudications 
entered on or after July 21, 1992, the evidence of record 
includes VA medical records, which are deemed to be 
constructively before the adjudicator.

In June 1994, the veteran was notified of the May 1994 denial 
of service connection for PTSD and he was also informed of 
his appellate rights.  There is no record of the veteran 
expressing any type of disagreement with this decision within 
the following year.  Thus, this decision became final.  38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302(a), 20.1103.

According to the law and regulations applicable in June 1994, 
service connection would be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a condition 
noted during service was not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
was required for service connection.  38 C.F.R. § 3.303(b).  
Service connection would also have been granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, established that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) were applicable where evidence, regardless of its 
date, showed that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still had such condition.  Service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

Regarding the appellant's contention that a diagnosis of PTSD 
existed in the VA records in June 1994, the evidence shows 
that this is not the case.  No "confirmed" diagnosis of 
PTSD existed in June 1994.  The appellant has made much of 
the psychiatric evaluation of mid-September 1993.  However, 
this was not a definite or confirmed diagnosis as the 
examiner was indicating that the veteran did not meet the 
diagnostic criteria for PTSD.  Thus, his use of the term 
"Sub-diagnostic."  Such a finding is confirmed by the 
examiner's discussion that listed several of the symptoms for 
PTSD that were not found on examination.  While the veteran's 
spouse has recently indicated that such symptoms did exist in 
1993, the Board finds that the contemporaneous evidence noted 
in the examination report is more probative that lay 
assertions made many years later in the pursuit of monetary 
benefits.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (Holding that interest in the outcome of a proceeding 
may affect the credibility of testimony.)  Even considering 
that these psychiatric evaluations were constructively before 
the adjudicator in June 1994, they do not provide a confirmed 
diagnosis of PTSD.  

In the end, the arguments presented on appeal regarding 
whether a diagnosis of PTSD existed in June 1994 are merely 
contentions that the VA adjudicator had improperly weighed 
and evaluated the evidence.  Such an argument does not 
establish CUE.  See Fugo, supra.


Earlier Effective Date

As noted above, the veteran's claim for service connection 
for PTSD was denied in June 1994 and this decision is now 
final.  The RO received the veteran's claim to reopen this 
issue on December 18, 1998.  By rating decision of June 1999, 
the RO granted service connection for PTSD, effective from 
December 18, 1998, the date of his claim.  

The veteran has contended, in effect, that he is entitled to 
an earlier effective date for the award of service connection 
for PTSD that existed from at least October 1993, the date of 
his original claim for VA compensation.  As noted above, the 
Board has found the June 1994 denial of service connection 
for PTSD to be final.  

According to 38 U.S.C.A. § 7104(c), the Board is bound in its 
decisions by the appropriate law, regulations, precedent 
decisions of VA General Counsel, and instructions from VA 
Secretary.  The Board cannot grant an earlier effective date 
unless the applicable law and regulations authorize it.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

A specific claim in the form prescribed by the Secretary of 
the VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  Except as otherwise provided, 
the effective date of an evaluation of compensation based on 
an original claim, a claim reopened after final disallowance, 
or a claim for increase will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date 
of an award of service connection (and therefore any 
compensable evaluation) cannot be made earlier than the day 
following separation from active military service, or the 
date entitlement arose if the claim is received within one 
year after separation from service.  Otherwise, the award is 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(d); 38 C.F.R. 
§ 3.400(b)(2).  In reopened claims, the effective date is the 
date of receipt of claim to reopen or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(r).

As noted above the June 1994 denial is final and cannot be 
used as a basis to determine the effective date of the award 
of service connection.  VA received the veteran's request to 
reopen his claim for service connection for PTSD on December 
18, 1998.  While there is evidence that the veteran's PTSD 
existed prior to this date, that is, a confirmed diagnosis of 
PTSD has existed since Dr. S.B's psychiatric evaluation on 
June 3, 1998.  According to the applicable law and 
regulation, the date of receipt of claim to reopen is later 
and the effective date of the award must be set by his later 
date.  As law and regulation is controlling in this matter, 
the Board is 



prohibited from awarding an effective date earlier than 
December 18, 1998 for service connection for PTSD.  See 
Sabonis, supra.


ORDER

Clear and unmistakable error not having been committed in the 
rating decision of June 2, 1994 that denied entitlement to 
service connection for PTSD, this appeal is denied.

An effective date earlier than December 18, 1998, for the 
award of service connection for PTSD is denied.  



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


